     Case 2:21-cv-01806-SB-MRW Document 28 Filed 07/23/21 PageJuly
                                                               1 of23,
                                                                    1 Page
                                                                       2021 ID #:109
                                                                           VPC

1
                                UNITED STATES DISTRICT COURT
2

3                          CENTRAL DISTRICT OF CALIFORNIA
4
      TODD BIGELOW,                               Case No.: 2:21-cv-01806-SB-MRW
5
                   Plaintiff,
6
                                                  ORDER TO SHOW CAUSE RE:
7
      vs.                                         DISMISSAL
8     FLYOVER MEDIA, LLC ET AL,
9
                   Defendant
10

11          The parties filed a notice of settlement on July 17, 2021.
12
            IT IS HEREBY ORDERED that the parties are to show cause why the
13
      action should not be dismissed with prejudice on September 10, 2021 at 8:30 a.m.
14

15
      If the parties file a proposed order to dismiss the entire action with prejudice by

16
      September 3, 2021, the OSC shall be taken off calendar without further notice.

17    Otherwise, the parties shall file a status conference report by September 3, 2021
18    and appear at the OSC hearing even if they subsequently file a request for
19    dismissal. IT IS FURTHER ORDERED that all other hearings and deadlines are
20    vacated.
21          NOTICE: The parties are advised that the Court will not continue the
22    OSC hearing, absent a detailed, compelling showing in the status report why the
23    settlement has not been—and reasonably could not have been—completed, and
24    the parties should be prepared for the Court to set a trial date within 60 to 90 days
25    (or the Court may reinstate any vacated deadlines).
26

27    Dated: July 23, 2021
28

                                                       Stanley Blumenfeld, Jr.
                                                      United States District Judge
